DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on December 22, 2021.
Claim(s) 2, 6, 9, 12, 13, and 16 have been amended and are hereby entered.
Claim(s) 22 has been added.
Claim(s) 1, 3, and 10 have been canceled.
Claim(s) 2, 4-9, and 11-22 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.


Response to Arguments
Applicant argued that the Takeda reference fails to teach of suggest the usage of two joystick-style knobs.  Applicant’s arguments filed regarding the Takeda reference have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant’s arguments with respect to Examiner’s 101 rejection have been fully considered and are persuasive.  The rejection of claims 2, 4-9, and 11-21 under 35 USC 101 has been withdrawn. 
Applicant argued that the prior art did not teach or suggest graphical selection boxes and input sections in which both sections/windows and selection boxes are simultaneously active and responsive, respectively, to inputs from the two different joystick knobs at a same time.  Examiner disagrees.  The Hardisty reference teaches a user interface wherein sections/windows and selection boxes are simultaneously active and responsive, respectively, to inputs from two different joystick knobs at a same time.  (Hardisty:  pgh 55.  Hardisty discloses a multiplayer feature of a gaming console that is responsive to inputs from multiple joysticks at the same time)  
Applicant argued that the prior art did not teach or suggest the mapping of the two selection boxes within two simultaneously active windows to the two input actuators.  Examiner disagrees.  The Hardisty reference discloses mapping two input actuators to selection boxes within two simultaneously active windows. (Hardisty:  Fig. 1, Table 1.  Hardy discloses how the controller actuators are mapped to control features of a user interface.)  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2, 5, 6, 9, 12, 13, 16, 18, 19, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter is recited in the aforementioned claims as follows:
Claims 2, 9, and 16:  The enumerated input actuators (first input actuator, second input actuator, etc.) are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Furthermore, the feature of multiple actuators that are “simultaneously actuatable to respectively control simultaneous movement of the first and second graphical selection boxes within the first and second graphical boxes” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claim 5, 12, and 18:  The sixth input actuator is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6, 13, and 19:  The seventh input actuator not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22: The feature of a “…first input actuator is coupled to a first control knob, and the sixth input actuator is coupled to a second control knob, and wherein the first and second control knobs are simultaneously movable to respectively control the simultaneous movement of the first and second graphical selection boxes within the first and second graphical boxes” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-9, and 11-22 were rejected under 35 U.S.C. 103(a) as being unpatentable over Opperman (US 2005/0144113 A1) in view of Rosenthal (US 2011/0238555 A1) and in further view of Hardisty (US 2006/0287027 A1).  
Regarding claim(s) 2, 9, and 16:
Opperman teaches:
a computing device to, based on input data from the plurality of discrete input actuators, send and receive signals to a trading apparatus, (Opperman:  pgh 25, “Order processing server 102 may function as a host computer for the user devices 104 and may operate to receive and execute financial instrument orders…”)
the trading apparatus comprising a display screen, (Opperman:  pgh 43, “The display 306 has a screen…”)
the trading apparatus being configured to render a graphical user interface and a graphical selection box on the display screen, the graphical user interface comprising a market data section, a first input section, and a second input section, such that the market data section borders the first input section and the first input section borders the second input section, (Opperman:  Figs. 4-8, pgh 47, “The bar may have a plurality of data input elements arranged along the bar 400.”)
	Opperman does not teach, however, Rosenthal teaches:  
wherein the first input section comprises a first graphical box having a rectangle shape where first data is displayed to span across a first top inside portion area of the first graphical box in a horizontal manner, and wherein a first graphical selection box of the first input section is capable of being moved across in a horizontal manner to highlight at least a portion of the first data, (Rosenthal:  Fig. 2, items 26 and 32)
wherein the second input section comprises a second graphical box having a rectangle shape where second data is displayed to span across a second top inside portion area of the second graphical box in a horizontal manner, and wherein a second graphical selection box of the second input section is capable of being moved across in a horizontal manner to highlight at least a portion of the second data, (Rosenthal:  Fig. 2, items 26 and 32)
wherein the first input section and the second input section are displayed below the market data section, (Rosenthal:  Fig. 2, item 26)
wherein movement of the graphical selection box of the first input section is independent of movement of the graphical selection box of the second input section; (Rosenthal:  Fig. 2, item 26)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Opperman to include the teachings of Rosenthal in order to address the problem of allowing a user to subscribe to and receive real-time market data (Rosenthal:  pgh 7, “Another problem is that some GUIs do not allow a user to subscribe to and receive real-time market data…”).  Opperman/Rosenthal does not teach the remaining limitations.  However, Hardisty discloses:  
an input device having a plurality of discrete input actuators for receiving user input, the plurality of discrete input actuators including a first input actuator, a second input actuator, a third input actuator, a fourth input actuator, a fifth input actuator, and a sixth input actuator, (Hardisty:  Fig. 1)
wherein the first input actuator, upon actuation, generates actuation signals representing an up-down and left-right directions in response to movement in an up-down and left-right direction, 07-6262-C1_211123_Response-2-PATENT07-6262-Clwhich upon detection of movement in a given up-down or left-right direction, instructs the trading apparatus to move the first graphical selection box in the given direction in the first input section to select a first entry among the first data; (Hardisty:  pgh 38, “Right Analog Stick 120 and Left Analog Stick 130 are adapted to issue an analog signal that is both pressure sensitive and directional.”)
wherein the second input actuator, upon actuation, instructs the trading apparatus to select a bid-offer pair highlighted by the graphical selection box in the first input section; (Hardisty:  Fig. 1, Table 1)
wherein the third input actuator, upon actuation, instructs the trading apparatus to select a quantity highlighted by the graphical selection box in the second input section; (Hardisty:  Fig. 1, Table 1)
wherein the fourth input actuator, upon actuation, instructs the trading apparatus to initiate a bid or buy procedure based at least in part on a selected bid-offer pair and the selected quantity; (Hardisty:  Fig. 1, Table 1)
and wherein the fifth input actuator, upon actuation, instructs the trading apparatus to initiate an offer or sale procedure based at least in part on the selected bid-offer pair and the selected quantity, (Hardisty:  Fig. 1, Table 1)
wherein the sixth input actuator is actuatable to instruct the trading apparatus to move the second graphical selection box in the given direction in the second input section to select a second entry among the second data, (Hardisty:  Fig. 1, Table 1)
wherein the first and sixth input actuators are simultaneously actuatable to respectively control simultaneous movement of the first and second graphical selection boxes within the first and second graphical boxes.  (Hardisty:  Fig. 1, Table 1)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Opperman/Rosenthal to include the controller of Hardisty because of the need for an intuitive interface.  (Hardisty:  pgh 6, “A challenge to the designers…is to provide an intuitive interface…”).  

Regarding claim(s) 4, 11, and 17: 
The combination of Opperman/Rosenthal/Hardisty, as shown in the rejection above, discloses the limitations of claims 2, 9, and 16.  Opperman further teaches:
wherein the computing device is configured to communicate with the trading apparatus and configured to map a combination of the input interface actuations to a particular trading command.  (Opperman:  pgh 25-26; 47-50)

Regarding claim(s) 5, 12, and 18: 
The combination of Opperman/Rosenthal/Hardisty, as shown in the rejection above, discloses the limitations of claims 2, 9, and 16.  Hardisty further teaches:
wherein the plurality of discrete input actuators includes a sixth input actuator which, upon actuation, instructs the trading apparatus to initiate a buy procedure at an inside market price.  (Hardisty:  Fig. 1)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Opperman/Rosenthal to include the controller of Hardisty because of the need for an intuitive interface.  (Hardisty:  pgh 6, “A challenge to the designers…is to provide an intuitive interface…”).  

Regarding claim(s) 6, 13, and 19: 
The combination of Opperman/Rosenthal/Hardisty, as shown in the rejection above, discloses the limitations of claims 2, 9, and 16.  Hardisty further teaches:
wherein the plurality of discrete input actuators includes an input actuator which, upon actuation, instructs the trading apparatus to initiate a sell procedure at an inside market price.  (Hardisty: Fig. 1) 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Opperman/Rosenthal to include the controller of Hardisty because of the need for an intuitive interface.  (Hardisty:  pgh 6, “A challenge to the designers…is to provide an intuitive interface…”).  

Regarding claim(s) 7, 14, and 20: 
The combination of Opperman/Rosenthal/Hardisty, as shown in the rejection above, discloses the limitations of claims 2, 9, and 16.  Opperman further teaches:
wherein market data is received in near real time from a market data center and the market data is to populate in near real time the market data section.   (Opperman:  pgh 25-26; 47-50)

Regarding claim(s) 8, 15, and 21: 
The combination of Opperman/Rosenthal/Hardisty, as shown in the rejection above, discloses the limitations of claims 2, 9, and 16.  Opperman further teaches:
wherein the computing device is further configured to communicate with the trading apparatus which comprises a trading platform that comprises a trading architecture to facilitate processing of trading orders.  (Opperman:  pgh 25-26; 47-50)

Regarding claim(s) 22: 
The combination of Opperman/Rosenthal/Hardisty, as shown in the rejection above, discloses the limitations of claim 2.  Hardisty further teaches:
wherein the first input actuator is coupled to a first control knob, and the sixth input actuator is coupled to a second control knob, and wherein the first and second control knobs are simultaneously movable to respectively control the simultaneous movement of the first and second graphical selection boxes within the first and second graphical boxes.  (Hardisty:  Fig. 1)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Opperman/Rosenthal to include the controller of Hardisty because of the need for an intuitive interface.  (Hardisty:  pgh 6, “A challenge to the designers…is to provide an intuitive interface…”).  


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Buck (7,587,357) discloses a system for repositioning market information on trading screens.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
	May 8, 2022


	/Mike Anderson/             Supervisory Patent Examiner, Art Unit 3698